From a conviction for the offense of seduction with punishment assessed at two years confinement in the penitentiary, appellant prosecutes this appeal. This is the second appeal, the opinion on the former appeal being reported in 77 Tex.Crim. Rep., 178 S.W. Rep., 506.
The case on the former appeal was reversed because the evidence was insufficient to support the conviction. The State on this trial developed its case more fully, and the prosecutrix testified to many additional facts. On direct examination this time she testified:
"My name is Maggie Davis. On the 28th of November, 1912, I was twenty years old. I know the defendant. He used to come to see me. I have been knowing him all my life. We have been raised together; played together when we were children. He had been coming to see me about two years before November, 1912. He came as my regular suitor. He went out in public with me, to church and singings and parties, and called on me at my house. He courted me. He proposed marriage to me, at my home, about six months before November, 1912. We became engaged at that time. He had mentioned marriage to me before that; about a month before, and I did not accept him then, but we became engaged about six months before the 28th of November, 1912. The defendant went with me continuously after he became engaged to me.
"I was with defendant on the night of November 28, 1912. We went to a little entertainment that night at his brother's. The defendant came to my house after me. Going over there the defendant tried to get me to show him a good time. He put his arm around me. He took me home that night after the entertainment. Just as soon as we left the party he began to insist on me showing him a good time, and he begged me until we got about a mile of home, and he promised that he would marry me if I would show him a good time. He says, `You know we intend to marry, and what will this amount to?' And he kept on begging me to show him a good time, that he was a man of his word and knew that he would marry me, and so I submitted to him. We were in the buggy when I submitted to him. I mean, he had sexual intercourse with me. I believed at that time we would become man and wife. I would not have submitted to him if I had not thought that, and if he had not promised it. That operation gave me pain. The defendant and I were sweethearts when we were boy and girl together.
"After that occurrence I next saw the defendant Christmas week. *Page 189 
He came down to our house to use our telephone. I didn't talk to him of my condition. I afterwards told him of my condition on the 13th of January, at my house. I reminded him of his promise at that time. He said he would see me out, that he would fill his promise.
"I bore a child by the defendant. He is the father of the child I bore.
"After I talked to the defendant, on the occasion last mentioned, I next saw him in about two weeks, I guess; something like that. He was at our house at that time, after water.
"I saw the defendant at Hamilton's. That was in February if I am not mistaken. I told him then about my condition. He said, `I will see you out.'
"I made preparations to get married to the defendant. I did part of my sewing, and my sister helped me, my sister, Etta Stewart. The defendant never did marry me.
"About a month before the child was born the defendant, Wilburn Gleason, refused to marry me. He was at our house and I reminded him of it and asked him what he was going to do and he said, `Nothing.' He said he wasn't going to do anything; that I could go to hell or any other damn place I wanted to. Before that he had at all times said he would carry out his promise.
"At the time I had intercourse with the defendant in the buggy I was not married to him nor to anyone. This act of intercourse that I have testified about, with the defendant, took place in Jack County, State of Texas."
By reading this evidence and her evidence on the former trial, quoted in the opinion on the first appeal, it will be seen she testifies to many facts and circumstances which go to make a case of seduction that she did not testify to on the first trial. In the first case, from her testimony, it would appear that the promise of marriage took place at the time of the alleged act of intercourse. On this trial she testifies that they had been engaged some six months prior thereto, and appellant had been coming to see her and courting her for two years next preceding the date of the alleged act of intercourse. Such additional facts furnish grounds for her reliance on his promise, and that she was led away from the path of virtue by the deceitful promises, acts and conduct of appellant. Young people who have associated together from childhood and who while children are "sweethearts," as she testifies in this instance, ordinarily trust each other and place more reliance in promises made than they do in a person whom they have only casually met since becoming grown. If appellant had been "courting" the girl for two years; became engaged to marry her some six months prior to the first act of intercourse, the fact she testified she yielded to him because of the promise of marriage, and but for such relation existing she would not have yielded to him, does not raise the issue of "barter and sale," where other facts are detailed as the prosecutrix details them on this trial. It is only in cases where no previous relations existed that would suggest love and confidence existed, if she yielded solely in consideration of the man telling her he will marry *Page 190 
her if she will yield to him that such an issue can arise. No such state of case is presented on this trial. The evidence on the former trial, not being fully developed, did present such a state of case, but, as before said, the case was more fully developed on this trial, and this led appellant to give the girl a most severe and rigid cross-examination as to what she had sworn to on the former trial; that she had not testified to him courting her for two years prior to the alleged act, and had not testified to the engagement to marry being of six months standing at that time. This cross-examination might not in and of itself have authorized the State to support the girl by proof of prior statements made before the date of the alleged act of intercourse, but where appellant introduced her testimony on the former trial to impeach her as to a prior existing promise of marriage, then the State could support her testimony and prove by the mother that some two or three months prior to the alleged act of intercourse the witness had told her about she and appellant being engaged to be married. Whenever the opposite side seeks to impeach a witness as to any statement material to the case, then the party calling the witness can support the witness by proving that she had made statements consistent with her testimony on the trial, prior to the time any occasion had arisen for her to testify falsely. This rule of law also renders admissible the testimony of Mrs. Etta Stewart, who testified she helped the prosecutrix in making her wedding clothes. This testimony supported the girl that an engagement to marry existed prior to the date of the alleged seduction, and appellant having sought to impeach her on that issue, she could be supported. Williams v. State, 24 Texas Crim. App., 637; Jones v. State, 38 Tex. Crim. 87; Keith v. State, 44 S.W. Rep., 849; English v. State, 34 Tex.Crim. Rep.; Reddick v. State, 35 Tex. Crim. 463; Mitchell v. State, 36 Tex.Crim. Rep..
A number of questions to the prosecuting witness such as, "State whether or not you loved the defendant?" "State whether or not you would have submitted to the defendant that night if you had not loved him?" were objected to by appellant as leading. Under the record in this case it was not improper to permit such questions to be propounded. Hinman v. State, 59 Tex. Crim. 29, 127 S.W. Rep., 221; Fine v. State, 81 S.W. Rep., 723; Snodgrass v. State, 36 Tex.Crim. Rep.. And after Miss Davis had testified to meeting appellant several times after she became aware she was pregnant and he always promised that he would carry out his promise and marry her, it was not improper to permit her to testify that shortly before the birth of the baby, appellant was at her home, and at that time said he was not going to marry her, and "that she could go to hell or any other damn place," and then fled the country and was gone for some six or eight months.
Walter Hamilton was testifying to a conversation he had with appellant, and appellant objected to the witness stating what he, witness, said to appellant. As it was necessary to render intelligible the statements of appellant on that occasion, the court committed no error in *Page 191 
permitting the entire conversation to be testified to. On that occasion appellant when asked if he "used any preventative or anything to protect the girl, appellant said he didn't — he took it straight." This expression would not be intelligible without the entire connection being stated, but when the whole conversation is related it amounts to a confession of illicit intercourse. Likewise the statement of appellant when he said, "he would not mind marrying her if he could get a divorce — if he would not have to live with her. He said if he had to marry her and live with her he would rather go to the pen." This statement, when read in the light of the entire conversation, amounted to an admission that he felt legally obligated to marry the girl and is corroborative of her statement that an engagement to marry existed between the parties. Davis v. State, 3 Texas Crim. App., 91; Stockman v. State, 24 Texas Crim. App., 387; Gaither v. State, 21 Texas Crim. App., 527.
As in bill No. 9 it is not stated what the answer of Dr. Key would have been to the question propounded, the bill is incomplete, and presents nothing for review. The testimony expected to be elicited must always be shown and that it is as to some material fact in the past. May v. State, 25 Texas Crim. App., 114; Schoenfeldt v. State, 30 Texas Crim. App., 695.
As defendant introduced Tom Allen as a witness on this trial and the said witness testified to a state of facts material to his defense, it was not improper to permit witnesses to testify that they had talked with Allen at the former trial and he had then stated he knew nothing derogatory to Miss Davis, the prosecuting witness. On this trial he testified to a very damaging state of facts, which if believed would have a material tendency to show that she was not a virtuous and chaste female, and it was proper to permit testimony to be introduced showing that he had made contrary statements at the time of the former trial. Nor was it necessary to limit this impeaching testimony, as it had no tendency to show appellant's guilt of the charge. All it would and could be used for by the jury was in passing on what weight they would give Allen's testimony as affecting the reputation of the girl. Brown v. State, 24 Texas Crim. App., 170; Poyner v. State, 40 Tex.Crim. Rep.; Schwartz v. State,53 Tex. Crim. 449; Thompson v. State, 55 Tex. Crim. 120.
As hereinbefore stated appellant was severe in his cross-examination of Miss Davis, introduced her testimony on the former trial to impeach her and on his cross-examination asked what the attorneys had said to her since the former trial, etc. Thus it is seen that an effort was made to create the impression that her testimony was of recent fabrication, and the attorneys at least had suggested to her wherein it was necessary that her testimony be added to. Under such circumstances there was no error in permitting State's counsel to ask her in rebuttal of such cross-examination: "Miss Maggie, state whether or not it is a fact that Mr. McComb and I told you the case had been reversed, and we wanted to know if there was anything you had forgotten; that we *Page 192 
wanted to know the truth, the whole truth and nothing but the truth," and in permitting her to answer the question. The defendant in his cross-examination had already brought out the fact that the case had been reversed on appeal. The court in approving the bill says: "Approved with the explanation that the prosecutrix was asked about a number of matters that she was not asked about on the former trial and her doings and relations with the defendant were by questions propounded by State's counsel, much more fully developed than had been done on the former trial. She was severely cross-examined by defendant's counsel on the difference between her present and former testimony and the impression sought to be made that the new facts testified to by her were fabrications suggested to her by State's counsel."
When Miss Davis was called as a witness she came into the courtroom with her baby in her arms. As soon as the court's attention was called to that fact he had the baby carried out of the courtroom. As it does not appear that the jury saw more than she merely had a baby, and that fact was testified to by a number of witnesses, the bill presents no error.
The court did not err in refusing to give peremptory instructions to acquit. The facts on this trial will and do sustain the verdict of the jury.
The fact that Mrs. Davis, the mother of the prosecutrix, was permitted to incidentally state that she was a member of the church, without stating what church, or any fact connected with her membership, is not a matter that could have had any bearing on the issues in the case. The severe assault appellant made on the character of the girl, in an effort to show that she was lacking in chastity and virtue, and, therefore, he would not be guilty, even if he had had intercourse with her, certainly rendered testimony admissible that the girl's reputation for virtue and chastity was good; that she moved in the best circles of society — attended church, attended the singings, dances and parties and associated generally with the young people of the community, and if in connection therewith it was shown her mother was a member of the church, if error, it was not such error as would call for a reversal of the case. The mother, in a measure, was attacked as well as the girl, by the witness Allen.
If the young lady had submitted her person to appellant without relying on a promise of marriage, there could be no case of seduction, therefore the court did not err in refusing the special charge asking him to instruct the jury, "if you find that the prosecutrix, Miss Maggie Davis, submitted to appellant wholly on account of his said promise to marry her, you will acquit him."
This is not the law, but, on the contrary, she must have implicit faith in and rely on the promise of marriage to constitute a case of seduction.
Appellant asked for peremptory instructions on the ground that there was no evidence corroborative of her testimony as to a promise of marriage, and on the ground that there was no testimony corroborative as *Page 193 
to her testimony as to an act of intercourse, and then asked a charge that if she was not corroborated both as to promise of marriage and an act of intercourse they would acquit. As hereinbefore shown, the testimony of Walter Hamilton as to admissions of appellant would corroborate her as to both, a promise of marriage and an act of intercourse, for he told that witness he used no preventative but took it "straight," and said he would not mind marrying her if he did not have to live with her, but rather than live with her he would go to the pen. In addition to this testimony there are other facts and circumstances in evidence tending to corroborate the girl's testimony. The court gave the charge on accomplice testimony approved by this court in the case of Campbell v. State,57 Tex. Crim. 301, 123 S.W. Rep., 583, and it was not necessary to give the special charges requested on that issue.
As the court fully instructed the jury on the presumption of innocence and reasonable doubt, there was no necessity to give the special charges requested on this matter. The court instructed the jury:
"The term `seduce' as used in this charge, means to lead a woman away from the path of virtue.
"Now if you believe from the evidence beyond a reasonable doubt that the defendant, Wilburn Gleason, did, in Jack County, Texas, on or about the 28th day of November, 1912, by promise of marriage, seduce the witness Maggie Davis and did have carnal knowledge of her, and that said Maggie Davis was at the time an unmarried female under twenty-five years of age, you will find the defendant guilty as charged in the indictment and assess his punishment at imprisonment in the penitentiary not less than two nor more than ten years.
"Before you can convict the defendant you must believe from the evidence beyond a reasonable doubt (a) that said witness Maggie Davis was at the time in question under twenty-five years of age; (b) that the defendant had carnal knowledge of her on or about the 28th day of November, 1912; (c) that up to the time that the defendant had carnal knowledge of Miss Maggie Davis, if he did have carnal knowledge of her, she was a chaste female, and (d) that the defendant had carnal knowledge of said Maggie Davis by promise of marriage, and if you have a reasonable doubt as to either one of the matters submitted and designated in this paragraph as (a), (b), (c) and (d) you will acquit the defendant, and say by your verdict, `not guilty.'"
After having thus instructed the jury it was wholly unnecessary to give the special charges requested by defendant. Outside of his plea of not guilty, his whole defense was based on evidence introduced by him that the girl was not a virtuous and chaste girl, and this defense was fully presented in the charge above. In addition to the above paragraphs the court instructed the jury:
"I instruct you that the witness Miss Maggie Davis is what is known in law as an accomplice, and I further instruct you that you can not convict the defendant upon her testimony alone, unless you first believe *Page 194 
her testimony to be true, and that it connects the defendant with the offense charged, and then you can not convict him upon the testimony of said witness unless you further believe that there is other testimony in the case corroborative of such accomplice's testimony, tending to connect the defendant with the offense charged, and the corroboration is not sufficient if it merely shows the commission of the offense charged; and in passing upon this issue you may look to all the facts and circumstances in evidence in this case. You are further instructed that the witness Maggie Davis can not corroborate herself."
The criticisms of this charge present no error, and the judgment is affirmed.
Affirmed.
DAVIDSON, JUDGE, not present at consultation.
                          ON REHEARING.                         March 1, 1916.